         Case 1:20-cv-02403-MKV Document 50 Filed 01/21/21 Page 1 of 3




January 21, 2020

By ECF
Honorable Mary Kay Vyskocil
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Family Equality, et al. v. Azar, et al., No. 20-cv-2403 (MKV)

Dear Judge Vyskocil:
         On January 15, 2021, Defendants notified the Court of a final rulemaking that—when it
takes effect—will roll back the provisions currently found at 45 C.F.R. § 75.300 that prohibit
grant recipients from discriminating against the beneficiaries of their services. See ECF No. 48
(citing HHS, Final Rule, 86 Fed. Reg. 2257 (Jan. 12, 2021)). Defendants argue that this case—
which challenges their unlawful policy refusing to enforce the provisions at issue in the 2021
Grants Rule—will be moot when the Rule takes effect. Defendants request that the Court
accordingly grant their earlier motion to dismiss the Complaint for lack of standing or stay this
action pending the effective date of the 2021 Grants Rule. I submit this response on behalf of the
Plaintiffs.

         To begin, this case is not yet moot and may not be for some time, if ever. As Defendants
recognize, the effective date of the Grants Rule has not yet come to pass. And while the Rule
states that it will go into effect on February 11, 2021, that date will likely be extended to March
21, 2021 (or later) pursuant to a memorandum issued yesterday by the White House Chief of
Staff.1 Specifically, the memorandum requires agency heads to consider delaying the effective
date for the purpose of “reviewing any questions of fact, law, and policy the rules may raise.” 2
Beyond this more general review, two other Executive Orders issued by President Biden may
implicate agency review of the Grants Rule. One requires agency heads to review all agency
actions that implicate statutory or regulatory sex discrimination prohibitions to ensure that they
fully comply with the Supreme Court’s holding in Bostock v. Clayton County, 590 U.S. ___
(2020), that sex discrimination encompasses discrimination based on sexual orientation or



1
  Ronald A. Klain, Memorandum Regarding Regulatory Freeze Pending Review ¶ 3 (Jan. 20,
2021), https://www.whitehouse.gov/briefing-room/presidential-actions/2021/01/20/regulatory-
freeze-pending-review/ (directing agency heads to consider postponing the effective dates of
published rules that have not yet taken effect by sixty days or more from the date of the
memorandum).
2
  Id.
                                                                                                      1
         Case 1:20-cv-02403-MKV Document 50 Filed 01/21/21 Page 2 of 3


transgender status.3 The other mandates that all agencies conduct an assessment of whether
members of underserved communities (defined to include “Black, Latino, and Indigenous and
Native American persons, Asian Americans and Pacific Islanders and other persons of color;
members of religious minorities; lesbian, gay, bisexual, transgender, and queer (LGBTQ+)
persons; persons with disabilities; persons who live in rural areas; and persons otherwise
adversely affected by persistent poverty or inequality”) face systemic barriers in accessing
federal benefits and programs and to develop plans, consistent with civil rights laws, to ensure
“equitable delivery of government benefits.”4 Each of these Executive Orders should require
HHS to reassess the 2021 Grants Rule, making its effective date uncertain.

         Moreover, the 2021 Grants Rule will very likely be challenged in court, as evidenced by
the overwhelming opposition expressed during the public comment period on the proposed
rulemaking.5 Should such litigation succeed in vacating the 2021 Grants Rule, HHS’s
nonenforcement policy regarding the current nondiscrimination protections would remain in
effect, absent action by Defendants, and the instant challenge would be ripe for review. See Pls.’
Opp. to Defs.’ Mot. to Dismiss (“Opp.”) at 24 n. 14, ECF No. 42.

        Plaintiffs acknowledge that if the rule goes into effect without challenge or should
Defendants prevail in such litigation, this case may become moot. While the nonenforcement
policy is in place, however, it continues to cause harm to Plaintiffs and HHS grant beneficiaries
generally. Accordingly, Plaintiffs agree with Defendants that a brief stay of this action is
appropriate.6 Plaintiffs respectfully propose that the instant litigation be stayed until the Rule’s
currently scheduled effective date—February 11, 2021—and that fourteen days thereafter, along
with Defendants, they file a status report and proposal for further proceedings in this matter.
Should the effective date be delayed, Plaintiffs respectfully request that this litigation proceed in
order to address the harms being experienced from the agency’s refusal to enforce existing non-
discrimination requirements.

                                               Sincerely,

                                               /s/ Kristen P. Miller

                                               Kristen Miller
                                               Democracy Forward Foundation

3
  See Executive Order on Preventing and Combating Discrimination on the Basis of Gender
Identity or Sexual Orientation (Jan. 20, 2021), https://www.whitehouse.gov/briefing-
room/presidential-actions/2021/01/20/executive-order-preventing-and-combating-discrimination-
on-basis-of-gender-identity-or-sexual-orientation/.
4
  Executive Order On Advancing Racial Equity and Support for Underserved Communities
Through the Federal Government (Jan. 20, 2021), https://www.whitehouse.gov/briefing-
room/presidential-actions/2021/01/20/executive-order-advancing-racial-equity-and-support-for-
underserved-communities-through-the-federal-government/.
5
  See Regulatory Docket for the Health and Human Services Grants Regulation, Docket ID HHS-
OS-2019-0014, https://www.regulations.gov/document?D=HHS-OS-2019-0014-0001 (showing
more than 120,000 public comments on the proposed rule).
6
  For the reasons already expressed in Plaintiffs’ opposition brief, the Court should reject
Defendants’ renewed request that the Court dismiss the case for lack of standing. See Opp. at 9-
20.
                                                                                                        2
        Case 1:20-cv-02403-MKV Document 50 Filed 01/21/21 Page 3 of 3


                                     P.O. Box 34553
                                     Washington, DC 20043
                                     (202) 448-9090
                                     kmiller@democracyforward.org

                                     Counsel for Plaintiffs



CC: All Counsel of Record (by ECF)




                                                                        3
